In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐2035
FLEXIBLE STEEL LACING COMPANY,
                                                  Plaintiff‐Appellant,
                                 v.

CONVEYOR ACCESSORIES, INC.,
                                                 Defendant‐Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:17‐cv‐05540 — Ruben Castillo, Judge.
                     ____________________

    ARGUED FEBRUARY 19, 2020 — DECIDED APRIL 7, 2020
                ____________________

   Before WOOD, Chief Judge, and FLAUM and RIPPLE, Circuit
Judges.
   RIPPLE, Circuit Judge. Flexible Steel Lacing Co. (“Flexco”)
brought this action for trade dress infringement and unfair
competition against Conveyor Accessories, Inc. (“CAI”).
Flexco alleges that CAI infringed its registered and common
law trade dress by promoting and selling conveyor belt fas‐
teners with a product design that is confusingly similar to
the product design of Flexco’s fasteners. In its complaint,
2                                                          No. 19‐2035

Flexco set forth claims brought under the Lanham Act, 15
U.S.C. §§ 1114 and 1125(a), claims for common law unfair
competition and trademark infringement, and a claim
brought under the Illinois Uniform Deceptive Trade Practic‐
                           1
es Act, 815 ILCS 510/2.
    CAI answered the complaint and asserted counterclaims
seeking cancellation of Flexco’s registered trademarks and
seeking a declaratory judgment of invalidity, unenforceabil‐
ity, and noninfringement. CAI moved for summary judg‐
ment, contending that Flexco’s trade dress is functional and
therefore invalid. Flexco moved for partial summary judg‐
ment on other grounds.
    The district court granted summary judgment in favor of
CAI, holding that Flexco’s trade dress was functional. It de‐
nied Flexco’s motion for partial summary judgment and
dismissed CAI’s remaining counterclaims as moot. Flexco
filed a timely notice of appeal seeking reversal of the district
court’s grant of summary judgment in favor of CAI with re‐
                                          2
spect to one of its registered marks.




1 The district court had federal question jurisdiction over Flexco’s Lan‐
ham Act claims pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and
1338(a). The district court’s jurisdiction over Flexco’s common law
trademark infringement, unfair competition, and state law deceptive
trade practices claims rested on 28 U.S.C. § 1367(a).
2 We have jurisdiction pursuant to 15 U.S.C. § 1121, which grants federal
courts of appeals appellate jurisdiction over cases arising under the Lan‐
ham Act, and 28 U.S.C. § 1291, because this is a timely appeal of right
from a final judgment of a district court.
No. 19‐2035                                                3

   We agree with the district court’s ruling and hold that
Flexco’s trade dress is invalid because it is functional. We
accordingly affirm the district court’s judgment.
                             I.
                       BACKGROUND
A. Facts
    1. Belt Conveyor Systems and Fasteners
    Flexco and CAI are competitors in the belt conveyor in‐
dustry. Belt conveyors are used in a wide variety of material
handling applications, ranging from transporting coal from a
mine shaft to moving groceries at the checkout lane. Many
belt conveyor systems employ an endless flexible rubber belt
comprised of multiple high‐strength rubber‐belt segments
that are spliced together.
   Mechanical belt fasteners can be used to splice the belt
segments together. Flexco likens mechanical belt fasteners to
             3
steel clips. The following illustrations, Figures 1 and 4 of
Flexco’s design patent, depict, respectively, a perspective
view of a conveyor belt fastener and a left side elevational
view of the conveyor belt fastener:




3 Appellant’s Br. 5.
4                                                   No. 19‐2035




                                             4


    The fasteners feature top and bottom plates that are
joined by curved bows. The plates have holes through which
rivets are driven. A set of fasteners is attached to the end of a
belt segment by inserting rivets through each of the holes in
the upper plate. The rivets then puncture the conveyor belt
material before exiting through the holes in the bottom plate.
Securing the fastener in this fashion draws the top and bot‐
tom plates together and causes the fastener to “bite” into the



4 R.71‐6 at 3.
No. 19‐2035                                                    5

     5
belt. This process is repeated with a second set of fasteners
that is attached to the opposing end of a second belt seg‐
ment. After the fasteners have been installed onto the respec‐
tive ends of the opposing belt segments, the belt segments
are connected together by interlocking the opposing fasten‐
ers and inserting a hinge pin through the space formed by
the interlocking fastener bows. Once the hinge pin is insert‐
ed, the fasteners form a mechanical splice. The mechanical
splice operates like a door hinge that flexes with the convey‐
or belt as it rotates around the conveyor system.
    Flexco manufactures a variety of products for the belt
conveyor industry, including mechanical belt fasteners,
which are the subject of its asserted trade dress. The holding
capacity of Flexco’s fasteners is achieved through a combina‐
tion of compression and penetration, which is how firmly
                                                           6
and deeply the top and bottom plates bite into the belt. In
general, one of the goals when designing a belt fastener is to
ensure that the fastener provides sufficient holding capacity
for the particular application without making the plates too
         7
thick. The particular fastener design at issue in this case in‐
volves the shape and the profile of the fastener’s leading
edge. The following illustration, Figure 2 of Flexco’s utility
patent, depicts a strip of fasteners before it is riveted to a
belt:



5 Appellant’s Br. 6.

6 R.71‐12 at 8; Appellant’s Br. 7.

7 R.83‐1 ¶ 9.
6                                                  No. 19‐2035




                                                            8


    The numbers 44 and 46 in the illustration above identify
                                                   9
the leading edges of the upper and lower plates. Plates that
are too thick may be subject to “blunt impacts from the
scraper blades and plows, as well as highly abrasive prod‐
ucts carried on the belt such as coal or stone, resulting in ex‐
cessive wear on the fastener’s leading edge that, over time,
                                         10
will affect the integrity of the splice.”




8 R.71‐4 at 3.

9 R.83‐1 ¶ 11.

10 Appellant’s Br. 7.
No. 19‐2035                                                               7

    2. Flexco’s Fastener With A Scalloped Leading Edge
    Flexco always has beveled the leading edges on its fas‐
teners to reduce wear.11 Traditionally, the leading edges of
Flexco’s fasteners have been straight edged. In 1999, howev‐
er, Flexco introduced the Scalloped Edge™ fastener, a me‐
chanical belt fastener featuring leading edges that are scal‐
        12
loped, as depicted in the above illustrations. As shown in
Figure 2 of the utility patent above, the scalloped leading
edge, identified by the number 46, is comprised of two outer
convex curves, both identified by the number 88, and a sin‐
gle concave curve, identified by the number 90.
    Edward Musil, an engineering manager at Flexco from
1972 until 2006, was involved in the development of the scal‐
loped edge fastener. Before the fastener’s commercial re‐
lease, Mr. Musil stated that “the main purpose of a scalloped
edge will be to prevent fasteners from getting scraped off by
                       13
the [belt] cleaner.” In 1998, Mr. Musil visited a testing site
and observed that the scalloped edge fastener “had noticea‐
                                                        14
bly gentler impact” than a standard fastener. Mine person‐


11 R.83‐1 ¶ 36. Beveling is a process that involves striking the leading
edge of the fastener to “extend the metal such that it’s thinner at the very
edge.” R.71‐5 at 17.
12 Although the utility patent illustration of the fastener depicts only one
scalloped leading edge, Flexco states in its brief that both leading edges
of the fastener are scalloped. See, e.g., Appellant’s Br. 4 (describing the
“leading edges” of its fastener).
13 R.83‐1 ¶ 35.

14 Id. ¶ 38.
8                                                       No. 19‐2035

nel, who used belt conveyor systems with mechanical fas‐
teners, believed that the scalloped edge fastener would ex‐
tend the life of both the conveyor splice and conveyor clean‐
               15
er blades. The Vice President of Engineering for Flexco
prepared a confidential interoffice correspondence ad‐
dressed to Mr. Musil and others concluding that, based on
testing, the scalloped edge fastener “should perform equal
                                                             16
[to] or better than the standard” straight edge fastener.
     “Compared to a straight‐edged fastener, the Scalloped
Edge™ fastener displaces and compresses less rubber when
it is installed because less plate material is being imbedded
                    17
in the belt.” The single center concave curve, 90, of the scal‐
loped leading edge, 46, acts as a “reservoir” for the “incom‐
pressible rubber to be displaced … when the fastener is be‐
                                       18
ing compressed onto the belt.” As Flexco explains, when
the rubber is “squished down,” it “needs somewhere to go,
                                                   19
so it flows into that semi‐circular space.”
    3. Intellectual Property Protection of Flexco’s Fastener
       With A Scalloped Leading Edge
    Flexco has pursued patent and trademark protection for
its scalloped edge fastener. First, in 1997, Flexco filed a utili‐


15 Id.

16 Id. ¶ 39.

17 Appellant’s Br. 8.

18 Id. at 10 (internal quotation marks omitted).

19 Id.
No. 19‐2035                                                     9

ty patent application with the United States Patent and
Trademark Office (“USPTO”). The application issued in
April 2000 as U.S. Patent No. 6,053,308 (“the utility patent”).
The utility patent discloses a fastener having both a beveled
and scalloped leading edge. Figure 2 of the utility patent is
an illustration of the disclosed fastener:




                                                           20


                                                     21
    The utility patent expired on September 23, 2017.
    In 1998, Flexco applied for a design patent for the
three‐dimensional design of its scalloped edge fastener. The
design patent issued in April 2000 as U.S. Patent No. 423,749
(“the design patent”). Gregory Westphall, Flexco’s Global
Engineering Director and corporate designee, testified that,
as the expiration of the design patent neared, Flexco was


20 R.71‐4 at 3.

21 R.83‐1 ¶ 10.
10                                                No. 19‐2035

“concerned that [the] Scalloped Edge patent was running
out” and at least one employee asked if there was anything
that could be done to “preserve the Scalloped Edge due to
                     22
competitive threats.” Just days before the design patent ex‐
pired, Flexco filed six trademark applications with the
USPTO, two of which ultimately issued.
   Flexco’s U.S. Trademark Registration No. 4,971,326
(“Flexco’s registered trade dress” or the “beveled center scal‐
lop”), the only trade dress that Flexco pursues on appeal,
                                  23
was registered on June 7, 2016. Flexco’s registered trade
dress claims only the beveled concave curve of the leading
edge, as indicated by the darkened outline border in the be‐
low illustration:




                                         24


   Flexco’s registered trade dress describes the claimed
trade dress as the following: “the mark consists of a




22 Id. ¶ 19.

23 Id. ¶ 21.

24 R.71‐10 at 2.
No. 19‐2035                                                   11

three‐dimensional configuration of the curved beveled scal‐
                                          25
loped upper edge of a metal fastener.”
   During prosecution of Flexco’s registered trade dress,
Mr. Westphall submitted three declarations to the USPTO. In
the first declaration, Mr. Westphall stated that “Flexco nei‐
ther obtained nor sought to obtain utility patent protection”
                             26
for the claimed trade dress. He acknowledged that the fas‐
tener’s low profile reduced the leading edge’s exposure to
impacts from other belt conveyor components but main‐
tained that it was nevertheless nonfunctional because of the
                                     27
availability of alternative designs. In his second declara‐
tion, Mr. Westphall further explained that the shape of Flex‐
co’s scalloped edge fastener contributes to the quality of the
fasteners by extending the life of the fasteners because the
shape minimizes the effects of impact between the fasteners
                       28
and the belt cleaners. He also declared, in response to the
Examining Attorney’s inquiry, that Flexco had considered
filing an application for a utility patent but that it ultimately
“believed that the overall shape of the goods was not func‐
                                               29
tional, but merely an ornamental design.”
  A different trade dress application submitted by Flexco
was rejected on functionality grounds after the Examining

25 Id.

26 R.71‐14 ¶ 9.

27 Id. ¶ 11.

28 R.71‐15 ¶ 4.

29 Id.
12                                                        No. 19‐2035

Attorney for that application independently discovered the
utility patent. During the prosecution of Flexco’s beveled
center scallop design, however, the Examining Attorney did
not independently discover the utility patent, nor did Flexco
immediately disclose it. After the Examining Attorney had
                                                   30
approved the application for publication, Flexco submitted
a supplemental declaration of Mr. Westphall stating that he
was unaware of the utility patent, or at least its contents,
                                              31
when he signed his earlier declaration.
     4. Promotional Statements
   Flexco’s marketing materials contain statements that em‐
phasize the various benefits of its fastener’s scalloped lead‐
ing edge. For example, in one brochure, Flexco states that the
“scalloped design contributes to improved fastener profile
resulting in increased compatibility with belt cleaners and
                                  32
improved cleaner‐tip wear.” Another marketing brochure
states that the scalloped design of the leading edge allows
the fasteners to “work seamlessly with cleaners, lagging, and
                         33
other belt products.” In yet another marketing brochure,
Flexco states that its scalloped edge design provides a lower
profile that extends the life of the belt splice and reduces the



30 Pursuant to 37 C.F.R. § 2.80, if a mark appears to be registrable, the
mark is published in the Official Gazette for opposition.
31 R.105‐1 ¶¶ 36–37.

32 R.83‐1 ¶ 24.

33 R.71‐12 at 12.
No. 19‐2035                                                  13

fastener’s exposure to belt cleaner blades and other conveyor
                   34
components.
B. Procedural History
   Flexco filed this action against CAI, alleging claims of
trade dress infringement and unfair competition brought
under the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a), com‐
mon law, and the Illinois Uniform Deceptive Trade Practices
Act, 815 ILCS 510/2. The crux of Flexco’s complaint is that
the design of CAI’s fastener is confusingly similar to Flexco’s
trade dress.
    CAI answered the complaint and asserted counterclaims
seeking cancellation of Flexco’s registered trade dress and
seeking declaratory judgment of invalidity, unenforceability,
and noninfringement. CAI moved for summary judgment,
contending that Flexco’s trade dress is invalid because it is
functional. Flexco moved for partial summary judgment on
other grounds. Both Flexco and CAI responded in opposi‐
tion to each other’s motion for summary judgment and both
filed replies. Flexco moved to strike certain portions of CAI’s
reply, or alternatively, to file a sur‐reply. The district court
allowed the sur‐reply and denied the motion to strike.
   The district court granted CAI’s motion for summary
judgment, holding that Flexco’s trade dress was functional
and that the trademarks were therefore invalid. First, the
court determined that the utility patent discloses the utilitar‐
ian advantages of the features that Flexco asserts as trade



34 R.71‐13 at 2.
14                                                          No. 19‐2035

         35
dress         and that, in response to Flexco’s argument that the
                                                            36
utility patent applied only to two‐rivet fasteners, the utility
patent was not limited to two‐rivet fasteners but also includ‐
                             37
ed five‐rivet fasteners. Second, the court found that Flex‐
co’s own advertisements emphasized the functional benefits
                       38
of its trade dress. Third, the court observed that Flexco ref‐
erenced these functional benefits both in its internal com‐
munications and in sworn declarations it submitted to the
              39
USPTO. Last, the court held that the availability of alterna‐
tive designs to achieve the same functions as its beveled,
scalloped leading edge failed to create a factual issue on
functionality because the asserted feature was demonstrated
                      40
to be functional.



35 R.114 at 15.

36 Appellant’s Br. 25 (contending that the utility patent “applied to Flex‐
co’s smaller, two‐rivet fastener”).
37 R.114 at 16. Flexco contends that “[t]his case primarily concerns the
competing Flexco and CAI five‐rivet fasteners.” Appellant’s Br. 18. The
only issue before us, however, is whether Flexco’s registered trade dress
is functional. Flexco’s asserted trade dress is not limited to either
two‐rivet fasteners or five‐rivet fasteners. The registration for Flexco’s
trade dress describes the mark as “a three‐dimensional configuration of
the curved beveled scalloped upper edge of a metal fastener.” R.71‐10 at 2
(emphasis added).
38 R.114 at 17.

39 Id.

40 Id. at 18.
No. 19‐2035                                                    15

    The district court denied Flexco’s motion for partial
summary judgment and dismissed CAI’s remaining coun‐
terclaims as moot. The district court entered final judgment
in favor of CAI.
   This appeal followed.
                               II.
                        DISCUSSION
    We review the district court’s grant of summary judg‐
ment de novo. Georgia‐Pacific Consumer Prods. LP v. Kimber‐
ly‐Clark Corp., 647 F.3d 723, 727 (7th Cir. 2011). Summary
judgment is appropriate when “there is no genuine dispute
as to any material fact and the movant is entitled to judg‐
ment as a matter of law.” Fed. R. Civ. P. 56(a). We draw “all
justifiable inferences” in the favor of the nonmoving party.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Auto‐
Zone, Inc. v. Strick, 543 F.3d 923, 929 (7th Cir. 2008) (explain‐
ing that we view “the facts in the light most favorable
to … the nonmovant”).
    “Functionality is a factual question, but the bar for func‐
tionality is so low that it can often be decided as a matter of
law.” Arlington Specialties, Inc. v. Urban Aid, Inc., 847 F.3d
415, 419–20 (7th Cir. 2017) (internal citation omitted). “Under
the Lanham Act, registration of a trademark creates a rebut‐
table presumption that the mark is valid, but the presump‐
tion ‘evaporates as soon as evidence of invalidity is present‐
ed.’” Georgia‐Pacific, 647 F.3d at 727 (quoting Door Sys., Inc. v.
Pro‐Line Door Sys., Inc., 83 F.3d 169, 172 (7th Cir. 1996)). CAI,
as the party seeking to invalidate the registered mark, initial‐
ly bears the burden of proof. If CAI can show strong evi‐
dence of functionality, however, then Flexco, the mark hold‐
16                                                          No. 19‐2035

er, carries a “‘heavy burden of showing that the feature is
not functional.’” Id. (quoting TrafFix Devices, Inc. v. Mktg.
Displays, Inc., 532 U.S. 23, 30 (2001)).
                                    A.
     “It is well established that trade dress can be protected
                                                     41
under federal law.” TrafFix, 532 U.S. at 28. “[T]he Lanham
Act … provides a cause of action to one who is injured when
a person uses ‘any word, term[,] name, symbol, or device, or
any combination thereof … which is likely to cause confu‐
sion … as to the origin, sponsorship, or approval of his or
her goods.’” TrafFix, 532 U.S. at 28–29 (quoting 15 U.S.C.
§ 1125(a)(1)(A)). Courts had allowed claims of trade dress
infringement to proceed by relying on this general provision
until Congress confirmed the statutory protection of trade
dress by amending the Lanham Act. Id.
    The Supreme Court has cautioned against overextending
trade dress protection, however, because it “almost invaria‐
bly serves purposes other than source identification.”
Wal‐Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 213
(2000). It is important to remember that trademark law
“seeks to promote competition by protecting a firm’s reputa‐
tion.” Qualitex Co. v. Jacobson Prods. Co., Inc., 514 U.S. 159, 164
(1995). Patent law, in contrast, seeks to “encourage invention
by granting inventors a monopoly over new product designs


41 In this opinion, we use the terms “trade dress” and “trademark” in‐
terchangeably. See Thomas & Betts Corp. v. Panduit Corp., 138 F.3d 277, 283
n.1 (7th Cir. 1998) (The Lanham Act “‘provides no basis for distinguish‐
ing between trademark and trade dress.’” (quoting Two Pesos, Inc. v. Taco
Cabana, Inc., 505 U.S. 763, 773 (1992))).
No. 19‐2035                                                           17

or functions for a limited time, after which competitors are
free to use the innovation.” Id. (internal citation omitted). If a
product’s functional feature were permitted to be used as a
trademark, competition would be unduly stifled because a
trademark can be “renewed in perpetuity.” Id. at 164–65.
Consequently, if a product feature is functional, it is not enti‐
tled to trade dress protection. Id. at 165 (citing Inwood Labs.,
Inc. v. Ives Labs., Inc., 456 U.S. 844, 850 n.10 (1982)). This
so‐called functionality doctrine thus prevents useful innova‐
tions that are properly within the province of patent law
from obtaining protection under trademark law. Id. at 164–
   42
65.
    A product feature is considered functional and is ineligi‐
ble for trademark protection “if it is essential to the use or
purpose of the article or if it affects the cost or quality of the
article.” Inwood, 456 U.S. at 850 n.10. This is known as the
“Inwood formulation.” TrafFix, 532 U.S. at 33. In cases of “es‐
thetic functionality,” such as the question involved in Quali‐
      43
tex, courts also may inquire as to whether the exclusive use
of the feature would place competitors at a “‘significant
non‐reputation‐related disadvantage.’” Id. at 33 (quoting
Qualitex, 514 U.S. at 165). If the product feature or design is
functional under the Inwood formulation, then the court need


42 With respect to the general history and purpose of the functionality
doctrine, we do not seek to repeat what Judge Bauer has set forth in
Thomas & Betts. We assume familiarity with that excellent opinion.
43 The question before the Supreme Court in Qualitex was whether the
Lanham Act permits the registration of color as a trademark. Qualitex Co.
v. Jacobson Prods. Co., Inc., 514 U.S. 159, 160–61 (1995).
18                                                          No. 19‐2035

not proceed further to consider whether there is a
non‐reputation‐related disadvantage. Id.
   Courts generally consider the following factors to deter‐
mine whether a design is functional:
        (1) the existence of a utility patent, expired or
        unexpired, that involves or describes the func‐
        tionality of an item’s design element; (2) the
        utilitarian properties of the item’s unpatented
        design elements; (3) advertising of the item
        that touts the utilitarian advantages of the
        item’s design elements; (4) the dearth of, or dif‐
        ficulty in creating, alternative designs for the
        item’s purpose; (5) the effect of the design fea‐
        ture on an item’s quality or cost.
Georgia‐Pacific, 647 F.3d at 727–28. None of these factors is
dispositive. Bodum USA, Inc. v. A Top New Casting Inc., 927
                                     44
F.3d 486, 492 (7th Cir. 2019). Moreover, evidence of the
availability of alternative designs fails to create a factual is‐
sue of functionality once the asserted trade dress is shown to
be functional by other evidence. See TrafFix, 532 U.S. at 33
(explaining that there is no need to consider evidence of al‐
ternative designs where an expired utility patent establishes



44 Flexco contends that the district court erred in not considering the
second factor. Appellant’s Br. 25. In Georgia‐Pacific Consumer Prods. LP v.
Kimberly‐Clark Corp., 647 F.3d 723 (7th Cir. 2011), we merely observed
what factors other courts considered in making functionality determina‐
tions. Nothing in our opinion requires a court to consider every single
factor in any given case.
No. 19‐2035                                                              19

                 45
functionality). An asserted trade dress that affects the cost
or quality of a product remains “functional even if other so‐
lutions to the design problems are available to competitors.”
Arlington Specialties, 847 F.3d at 419.
                                    B.
    Flexco contends that summary judgment was improperly
granted because, at bottom, the utility patent is not strong
evidence of functionality and, regardless, alternative designs
exist. We address each argument in turn.
    1. Evidence of Functionality
   First, Flexco contends that the utility patent is not strong
evidence of the functionality of the beveled center scallop
because, unlike that in TrafFix, Flexco’s registered trade
                                                                    46
dress is not “a protected element” of its utility patent. The

45 In Specialized Seating, Inc. v. Greenwich Indus., L.P., 616 F.3d 722 (7th
Cir. 2010), the plaintiff appealed from the district court’s holding follow‐
ing a bench trial that the plaintiff’s registered trade dress in the X‐frame
design of a folding chair was functional. We affirmed. The district court
concluded that four utility patents collectively disclosed every feature of
the claimed trade dress and that the “x‐frame construction is functional
because it was designed to be an optimal tradeoff between a chair’s
weight (and thus its cost, since lighter chairs use less steel) and its
strength.” Id. at 724. We agreed, holding that the chair “looks the way it
does in order to be a better chair, not in order to be a better way of iden‐
tifying who made it (the function of a trademark).” Id. at 727. We
acknowledged that “[t]he list of alternative designs is very long,” but we
concluded that it indicated only “that all of the designs are functional, in
the sense that they represent different compromises along the axes of
weight, strength, kind of material … and so on.” Id.
46 Appellant’s Br. 32.
20                                                 No. 19‐2035

question presented in TrafFix was what effect an expired
utility patent has on a claim of trade dress infringement.
TrafFix, 532 U.S. at 29. The Supreme Court concluded that an
expired utility patent “has vital significance” because a “util‐
ity patent is strong evidence that the features therein
claimed are functional.” Id. The holder of the expired utility
patents, Marketing Displays, Inc. (“MDI”), had alleged that
TrafFix Devices, Inc. (“TrafFix”) sold products that infringed
the unregistered trade dress of MDI’s temporary road signs.
Id. at 25–26. MDI’s road signs incorporated a dual‐spring de‐
sign that was visible near the base of the sign. The expired
utility patents disclosed a sign mechanism that employed
two springs to keep the signs upright while withstanding
strong gusts of wind. Id. at 25.
    The Supreme Court observed that statements in the ex‐
pired patents confirmed that the dual‐spring design served a
functional purpose—keeping the road sign upright. For ex‐
ample, the specifications of the patents explained that, under
strong wind conditions, road signs using only a single
spring would fall over and that road signs using the new
dual‐spring design would not fall over because the du‐
al‐spring design prevented the sign from twisting. Id. at 31.
The Supreme Court also relied on statements made in the
course of patent prosecution as additional evidence of the
design feature’s functionality. Such statements indicated that
the use of a dual‐spring design, as opposed to a single
spring, was important because it prevented the sign from
falling over. Id. at 31–32.
   The Supreme Court determined that, in light of the ex‐
pired utility patents, MDI failed to overcome the “strong ev‐
identiary inference of functionality.” Id. at 30. Because the
No. 19‐2035                                                   21

patents established functionality, the Court held that there
was “no need” to “speculat[e] about other design possibili‐
ties, such as using three or four springs which might serve
the same purpose.” Id. at 33.
   Flexco first contends that, although the utility patent
“undeniably describes how a ‘scalloped’ edge provides a
better bite and a lower fastener profile,” it does so only in
“reference to the fastener’s [two convex curves]” and not in
                                                47
terms of its trade dress, the center scallop. Specifically,
Flexco submits that the utility patent refers solely to the
leading edge’s two convex curves, not the center beveled
                                                         48
scallop, as improving the fastener’s bite and profile. Sec‐
ond, Flexco contends that the utility patent is not evidence of
the functionality of its center beveled scallop because, alt‐
hough the patent facilitated the use of an installation tool for
two‐rivet fasteners, “[t]his case primarily concerns” the
                         49
five‐rivet fastener, which does not require a center scallop
                                       50
to accommodate an installation tool.
    We address each of these arguments in turn. First, we
disagree that the utility patent refers solely to the two con‐
vex curves of the fastener’s leading edge as improving the
fastener’s bite and profile; the patent refers to the leading
edge of the fastener, which is comprised of the two convex


47 Appellant’s Br. 39.

48 Id. at 33–34.

49 Id. at 18.

50 Id. at 20, 34–36.
22                                                    No. 19‐2035

curves and the center beveled scallop. Utility patents are
“excellent cheat sheets” in assessing the functionality of an
asserted trade dress because “any design claimed in a patent
is supposed to be useful.” Jay Franco & Sons, Inc. v. Franek,
615 F.3d 855, 857 (7th Cir. 2010).
     Claim 3 of the utility patent provides the following:
        The belt fastener of claim 1 wherein the one
        plate is the upper plate of the fastener with
        the teeth formed thereon, and the outer edge
        of at least one of the lower and upper plate[s]
        is contoured to generally follow the contour around
        the apertures to reduce the amount of plate materi‐
        al spaced from the apertures so that with the fas‐
        tener riveted onto the belt end, the contoured
        edge bites into the corresponding belt surface
        for a lower profile for the fastener and addi‐
        tional belt gripping and tensile force re‐
                  51
        sistance.
Flexco’s reading of this claim, that it refers solely to the fas‐
tener’s two convex curves of the leading edge, is simply not
supported by the plain language of the claim. Tellingly,
when CAI asserted in its proposed facts that claim 3 of the
utility patent claimed the center scallop shape, Flexco did
not contest it; instead, Flexco stated that the only reason that
the fastener had a scallop was so that it could curve around
                         52
the installation tool.        The utility patent explains that the


51 R.71‐4 at 13 (emphasis added).

52 R.83‐1 ¶ 15.
No. 19‐2035                                                                23

lower plate’s outboard edge, identified by the number 46, is
comprised of two outer sections, both identified by the
               53
number 88. The two outer sections “are curved and meet at
an inner oppositely curved section 90 so that the outboard
edge 46 generally curves around the circular rivet openings
     54
32.” Figure 2 of the utility patent supports this description.
It depicts a leading edge 46 that is comprised of the two
                                                           55
convex curves 88 and the center scallop 90. Thus, when
claim 3 references the outer edge of the plate, it is referring
to 46, which necessarily includes 90, the center scallop.
Nothing in claim 3 limits the leading edge 46 to the two con‐
vex curves 88.
    Second, we disagree that the utilitarian functions dis‐
closed by the utility patent are limited to the two‐rivet fas‐
tener. Indeed, as the district court explained, our review is
                                            56
not limited to a particular fastener; rather, the sole question


53 R.71‐4 at 12.

54 Id.

55 Id. at 3.

56 R.114 at 14. The express language of the patent makes clear that the
scope of the patent is not limited to a two‐rivet fastener. R.71‐4 at 9
(“While the hinged belt fastener described herein has two rivets and two
teeth, it will be recognized that different numbers … [of] teeth can be
utilized. Thus, [a] belt fastener using more than two rivets … will still fall
within the purview of this invention.”). This is not to say that, if the pa‐
tent were limited to two‐rivet fasteners, it would no longer be strong ev‐
idence of functionality. That the scalloped design facilitates the use of the
installation tool is but one function; another function of the scalloped
design is that it improves the bite and decreases the profile of the fasten‐
                                                             (continued … )
24                                                          No. 19‐2035

before us is whether the design feature claimed in Flexco’s
registered trade dress is functional and therefore invalid.
Flexco’s registered trade dress claims the beveled center scal‐
lop of the fastener’s leading edge and does not limit the
                                           57
trade dress to a particular fastener. In TrafFix, the Supreme
Court explained that it “makes little difference” whether the
dual‐spring design depicted in the patents looked similar to
the dual‐spring design claimed by MDI as trade dress.
TrafFix, 532 U.S. at 30. The Court instead focused on the utili‐
tarian aspect of the claimed design and whether it served the
same purpose as described in the patent. Id. at 32.
    Before the district court, Flexco, relying on Mr. Musil’s
testimony, contended that the sole reason for the center scal‐
lop was to accommodate the two‐rivet fastener’s installation
tool. In light of the clear language in the utility patent dis‐
closing the utilitarian advantages of the center beveled scal‐
lop, Mr. Musil’s testimony is not entitled to any weight. A
design is functional when it is “essential to the use or pur‐
pose of the device or when it affects the cost or quality of the
device.” Id. at 33. The utility patent clearly discloses that the
beveled center scallop improves the bite and reduces the
profile of the fastener’s leading edge. This “is functional be‐
cause consumers would pay to have it rather than be indif‐




( … continued)
er’s leading edge. Flexco does not contend that this latter function is not
present in the five‐rivet fasteners.
57 R.71‐10 at 2 (“[T]he mark consists of a three‐dimensional configura‐
tion of the curved beveled scalloped upper edge of a metal fastener.”).
No. 19‐2035                                                 25

ferent toward or pay to avoid it.” Jay Franco & Sons, 615 F.3d
at 857.
    In addition to disclosing the functional advantage of scal‐
loping the leading edge, the utility patent also discloses the
functional advantage of beveling the leading edge. The spec‐
ification of the patent states that “it is known to bevel … the
outboard edges 44 and 46” to improve “belt gripping” and
                                                             58
that the beveling reduces the “profile” of the leading edge.
Flexco contends that this language does not refer to the fas‐
tener’s leading edges but instead refers only to the fastener’s
two convex curves. The patent itself indicates otherwise.
Numbers 44 and 46 in the patent are described as the “scal‐
loped … outboard edge 46” and the “outboard edge 44 of
                     59
the upper plate 24.” The patent specifies that “the lower
plate outboard edge 46 includes two outer sections 88 that
are curved and meet at an inner oppositely curved section
     60
90.” It is clear from this language that 44 and 46 are the
leading edges of the fastener’s top and bottom plates. Thus,
the utility patent discloses the utilitarian advantages of bev‐
eling the leading edge, which necessarily includes the center
scallop.
    Flexco contends that McAirlaids, Inc. v. Kimberly‐Clark
Corp., 756 F.3d 307 (4th Cir. 2014), presents a “nearly identi‐
cal circumstance” in which the “trademarked feature of the
plaintiff’s product, although mentioned in the patent (as

58 R.71‐4 at 12.

59 Id.

60 Id.
26                                                  No. 19‐2035

                                                               61
here), was not a protected element of the patents.”
McAirlaids is not a nearly identical circumstance; indeed, it is
clearly distinguishable. McAirlaids, Inc. patented a “pres‐
sure‐fusion process” in which steel rollers printed a raised
pattern upon sheets of fluff pulp. McAirlaids, 756 F.3d at 309.
This patented fusion process negated the need for glue or
other binders because the raised embossing pattern fused
the sheets of fluff together. For this process adequately to
fuse the sheets together, the embossed design had to fall
within certain size and spacing parameters.
    McAirlaids had a registered trade dress with the follow‐
ing description: “the mark is a [three‐dimensional] repeating
pattern of embossed dots.” Id. (alteration in original) (quot‐
ing U.S. Trademark Reg. No. 4,104,123). McAirlaids filed suit
against Kimberly‐Clark Corp. (“Kimberly‐Clark”) alleging
infringement of its registered trade dress. The district court
held that the trade dress was functional and granted sum‐
mary judgment in favor of Kimberly‐Clark. The Court of
Appeals for the Fourth Circuit reversed, holding that a genu‐
ine issue of material fact existed as to whether McAirlaids’s
trade dress was functional. Specifically, the court noted that
the patent at issue disclosed a process but did not mention
any particular embossing pattern, nor did the patent de‐
scribe the functional advantages of any particular pattern. Id.
at 312. In contrast, Flexco’s utility patent explicitly discloses
the beveled center scallop and describes its functional bene‐
fits. Unlike the patent in McAirlaids, Flexco’s utility patent is



61 Appellant’s Br. 37.
No. 19‐2035                                                                27

not a process patent—it expressly discloses the product de‐
            62
sign itself.
    The utility patent’s strong evidence of functionality is
bolstered by Flexco’s own advertisements, internal commu‐
nications, and statements to the USPTO. See Georgia‐Pacific,
647 F.3d at 730–31 (explaining that statements in advertise‐
ments are not “mere puffery,” nor do they create a factual
issue of functionality, where the language links the claimed
feature of trade dress to utilitarian benefits); Jay Franco &
Sons, 615 F.3d at 859 (explaining that advertisements that
“highlight” the “functional aspects” of the product’s design
“bolster[s]” evidence of functionality). Flexco’s advertise‐
ments emphasize the utilitarian advantages of the beveled
center scallop. One of its marketing brochures states that the
scalloped edge enabled the fastener to “interface seamlessly
with belt cleaners, pulley lagging, and other conveyor com‐


62 Flexco also relies on Bodum USA, Inc. v. A Top New Casting, Inc., 927
F.3d 486 (7th Cir. 2019), as an “instructive” case on the issue of whether
its utility patent is strong evidence of the functionality of its beveled cen‐
ter scallop design. Appellant’s Br. 39, 46–47. We disagree that Bodum is
instructive. In Bodum, the jury returned a verdict in the plaintiff’s favor,
finding that the plaintiff’s trade dress was not functional and that the
defendant was liable for trademark infringement. Bodum, 927 F.3d at 490.
After trial, the defendant moved for judgment as a matter of law, con‐
tending that the plaintiff’s trade dress was functional, and moved for a
new trial, contending that the district court abused its discretion in ex‐
cluding various utility patents from evidence. The district court denied
both motions, and we affirmed. Id. at 488. Our opinion in Bodum is not
instructive here because it involved a different standard of review, id. at
491, and it involved utility patents that did not disclose the asserted
trade dress, id. at 496–97.
28                                                  No. 19‐2035

               63
ponents.” Other marketing statements made by Flexco in‐
cluded the following: “[l]ow‐profile, Scalloped Edge™ de‐
                                                          64
sign that reduces hang‐ups on cleaners, pulleys, etc.”; and
“[t]he scalloped design contributes to improved fastener
profile resulting in increased compatibility with belt cleaners
                                  65
and improved cleaner‐tip wear.”
    Flexco contends that these advertising statements merely
“attributed the engineered performance of the outboard
[convex curves] to that non‐functional trade dress [of the
                         66
beveled center scallop].” But evidence of Flexco’s internal
testing suggests otherwise. Mr. Musil, Flexco’s former engi‐
neering manager, stated in an internal email that “the main
purpose of a scalloped edge will be to prevent fasteners from
                                       67
getting scraped off by the cleaner.” In 1998, Flexco’s engi‐
neers conducted various performance tests comparing the
traditional beveled, straight edge fasteners with Flexco’s
new beveled, scalloped edge fasteners. Flexco’s Vice Presi‐
dent of Engineering “prepared a confidential interoffice cor‐
respondence … , concluding that based on the testing, ‘the
scalloped [edge fastener] should perform equal or better
                                               68
than the standard [straight edge fastener].’”       These state‐

63 R.71‐12 at 8.

64 Id. at 9.

65 R.71‐3 at 3.

66 Appellant’s Br. 50.

67 R.83‐1 ¶ 35.

68 Id. ¶ 39.
No. 19‐2035                                                  29

ments do not distinguish between the fastener’s two convex
curves and the fastener’s beveled center scallop, nor do they
attribute the functional benefits of the design to the two con‐
vex curves. Instead, the statements refer to the scalloped
edge as a whole; the scalloped edge includes the beveled
center scallop.
    Moreover, in statements to the USPTO during prosecu‐
tion of Flexco’s beveled center scallop registration,
Mr. Westphall, on behalf of Flexco, stated that “the shape of
the Flexco® Scalloped Edge™ rivet hinged fastener shown
in paragraphs 6 and 7 reduces the exposure to cleaner
                                         69
blades, skirt rubber and return idlers.” He also stated that
“[t]he leading, beveled scalloped edge of the goods reduces
the effects of impact between the fasteners and belt clean‐
      70
ers.”
    The utility patent discloses the utilitarian benefits of the
beveled center scallop and is strong evidence of the func‐
tionality of Flexco’s trade dress. Flexco acknowledges the
same benefits of its trade dress in its internal and external
communications, both in sworn declarations submitted to
the USPTO and in its marketing materials. Flexco contends
that its advertisements, statements to the USPTO, and the
utility patent create factual issues regarding the functionality
of its trade dress that must be resolved by the jury. This evi‐
dence, however, accomplishes the opposite. Flexco’s adver‐



69 R.83‐2 at 86.

70 Id. at 52.
30                                                          No. 19‐2035

tisements, statements to the USPTO, and the utility patent all
                                                                         71
emphasize the utilitarian features of its claimed trade dress.
     2. Alternative Designs
   Flexco nevertheless contends that summary judgment
was improperly granted because “CAI produced no evi‐
dence that the limited utilitarian properties of the protected
beveled center scallop cannot be achieved through other
          72
means.” First, Flexco misapprehends the burden of proof.
Although registration of trade dress under the Lanham Act
creates a rebuttable presumption that the mark is valid, the
presumption “‘evaporates as soon as evidence of invalidity
is presented.’” Georgia‐Pacific, 647 F.3d at 727 (quoting Door
Sys., 83 F.3d at 172). The burden of proof thus originated
with CAI as the party seeking to invalidate Flexco’s regis‐
tered trade dress. Id. When CAI put forth evidence of the
utility patent—“strong evidence that the features therein
claimed are functional,” TrafFix, 532 U.S. at 29—the “‘heavy
burden’” then shifted to Flexco to show “‘that the feature is
not functional, for instance by showing that it is merely an
ornamental, incidental, or arbitrary aspect of the device,’”
Georgia‐Pacific, 647 F.3d at 727 (quoting TrafFix, 532 U.S. at
30).


71 Flexco contends that its design patent creates a factual issue that the
jury must resolve. Our case law is clear, however, that the existence of a
design patent does not preclude a finding of functionality, even on
summary judgment. Georgia‐Pacific, 647 F.3d at 729. In light of the strong
evidence of functionality, the design patent does not raise a triable issue
of fact.
72 Appellant’s Br. 48.
No. 19‐2035                                                     31

    Second, Flexco misapprehends the significance of evi‐
dence of alternative designs. Flexco contends that summary
judgment was improper because of “conflicting evidence
that CAI’s competing fastener has a flat‐bottomed, trape‐
zoid‐shaped ‘notch’ that its president confessed works just
as good as Flexco’s curved center scallop” and “that any
suitably‐sized space between the [two convex curves] of
these competing fasteners, regardless of its shape, can per‐
                              73
form the same function.” Case law is clear that, where func‐
tionality is established, there is no need to consider alterna‐
tive design possibilities. See TrafFix, 532 U.S. at 33; Specialized
Seating, Inc. v. Greenwich Indus., L.P., 616 F.3d 722, 726–27
(7th Cir. 2010) (stating that “claims in an expired utility pa‐
tent presumptively are functional” and that the “list of alter‐
native designs” establishes that “all of the designs are func‐
tional”). As we have stated, once established to affect the
cost or quality of the product, the asserted trade dress is
“functional even if other solutions to the design problems
are available to competitors.” Arlington Specialties, 847 F.3d
at 419.
   Flexco submits that the center scallop could be any shape
and that it “just has to have the same area or more to dis‐
place the same amount of rubber that the scalloped (sic)
                                                   74
would do in order to be as effective.” We rejected this ar‐
gument in Georgia‐Pacific. There, Georgia‐Pacific Company
(“Georgia‐Pacific”) contended that its trade dress, an em‐
bossed toilet paper design, was not functional because “toi‐

73 Appellant’s Br. 24.

74 Id. at 46 (internal quotation marks omitted).
32                                                 No. 19‐2035

let paper can be embossed with any number of designs …
and still possess the same utilitarian benefits” as the claimed
trade dress. Georgia‐Pacific, 647 F.3d at 731. We held that, re‐
gardless of the “many other available functional designs for
toilet paper,” if the claimed trade dress is a “solution to a
problem, as Georgia‐Pacific claimed it to be in its patents, it
is functional and thus remains in the sphere of patent protec‐
tion and not in that of trademark.” Id. Here, as in Geor‐
gia‐Pacific, there well may be numerous alternative designs
for the space between the two convex curves of the metal
fastener. But because Flexco has claimed the beveled center
scallop as a solution to a problem in its patents, in its state‐
ments to the USPTO, and in its advertisements, the beveled
center scallop properly remains in the world of patents. See
Specialized Seating, 616 F.3d at 727 (“A design such as
Clarin’s x‐frame chair is functional not because it is the only
way to do things, but because it represents one of many so‐
lutions to a problem.”).
                         Conclusion
    Flexco’s trade dress is functional and is therefore invalid
as a trademark. The judgment of the district court is af‐
firmed.
                                                   AFFIRMED